Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered June 25, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
By failing to object, or by making a generalized objection, defendant did not preserve his present challenges to the prosecutor’s summation (see e.g. People v Harris, 98 NY2d 452, 491 n 18 [2002]) and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged remarks generally suggested reasonable inferences *276from the evidence, and that the summation did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur— Tom, J.P., Saxe, Williams, Friedman and Marlow, JJ.